                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA

     SEUI CAVAN,                                        Civil No. 18-2568 (JRT/BRT)
                                      Plaintiff,
                                                      MEMORANDUM OPINION AND
                        v.                          ORDER ADOPTING IN PART REPORT
                                                      AND RECOMMENDATION, AND
     THOMAS MAYER, PETER BENNET,                   GRANTING IN PART AND DENYING IN
     MICHAEL WEBER, and HEIDI VOSS in their          PART DEFENDANTS’ MOTION TO
     individual capacities,                                    DISMISS
                                  Defendants.



          Seui Cavan, No. 08947-030, FPC Duluth, P.O. Box 1000, Duluth, MN 55814,
          pro se plaintiff.

          Angela M. Nelson and Jennifer M. Waterworth, GISLASON & HUNTER LLP,
          701 Xenia Ave. S., Ste. 500, Minneapolis, MN 55416, for Defendant Mayer.

          Andrew Tweeten, Assistant United States Attorney, UNITED STATES
          ATTORNEY’S OFFICE, 300 S. Fourth St., Ste 600, Minneapolis MN 55415,
          for Defendants Bennet, Weber, and Voss.


          Plaintiff Seui Cavan brought a Bivens action claiming that personnel at FCI

Sandstone violated his Eighth Amendment rights while he was incarcerated at that

facility. Defendants filed Motions to Dismiss, and Cavan agreed to dismiss Defendant

Mayer.       The Magistrate Judge issued a Report and Recommendation (“R&R”)

recommending that the Court dismiss Cavan’s claims against three of the defendants, but

recommending that the Court deny Defendant Weber’s Motion to Dismiss. Weber




21
objected to the R&R. Because Weber did not meet his burden to show that, as a matter

of law, Cavan failed to exhaust prison administrative remedies prior to bringing suit, the

Court overrules Weber’s Objections and adopts the R&R in part. Because, on a motion to

dismiss, the Court assumes the allegations in a complaint are true, Weber’s argument that

he was not in fact responsible for giving Cavan a new work assignment fails, and the Court

overrules Weber’s Objections and adopts the R&R on the work assignment issue. Finally,

because Bivens claims allow for money damages but not injunctive relief, the Court will

sustain Weber’s Objections concerning the injunctive relief claim and dismiss Cavan’s

claim for such relief.

                                      BACKGROUND

       While imprisoned at the Federal Correctional Institution in Sandstone, Minnesota,

Plaintiff Seui Cavan brought a Bivens 1 action against Defendants Mayer, Bennet, Weber,

and Voss in their individual capacities. 2 (Compl., Aug. 31, 2018, Docket No. 1.) Cavan

amended the Complaint twice, leaving the Second Amended Complaint (“SAC”) as the

operative pleading. (SAC, May 26, 2019, Docket No 58.) Defendant Michael Weber is a




1
 A Bivens action is a cause of action alleging that federal officers, acting under color of
federal authority, violated the Constitution. See Bivens v. Six Unknown Named Agents,
403 U.S. 388 (1971).
2
  Because only the claims against Weber are relevant to this Order, the Court will not
discuss the allegations related to the other defendants.


                                            -2-
Special Investigative Service technician at FCI Sandstone. 3 Cavan alleges cruel and

unusual punishment and deliberate indifference in violation of the Eighth Amendment.

(Id.) Cavan alleges that Weber deliberately gave him a work assignment that Weber knew

would cause or exacerbate injury to Cavan. (SAC at 6A.) Cavan seeks injunctive relief in

the form of a court order for certain medical treatment or consultations, as well as money

damages. (Id. at 7A.)

       Weber filed a Motion to Dismiss, arguing that Cavan had not exhausted his

administrative remedies; that his claims were not cognizable under Bivens; that his claims

were factually wrong; that Weber has qualified immunity; and that injunctive relief is not

available under Bivens. (Mem. in Support of Mot. to Dismiss at 10-16, June 24, 2019,

Docket No. 65.) Magistrate Judge David T. Schultz issued an R&R, dismissing the claims

against Mayer, Bennet, and Voss, but declining to dismiss the claims against Weber.

(Corrected R&R, Feb. 11, 2020, Docket No. 114.) Weber objected to the R&R. (Objs., Feb.

14, 2020, Docket No. 115.)

                                       DISCUSSION

I.     STANDARD OF REVIEW

       Upon the filing of an R&R by a Magistrate Judge, “a party may serve and file specific

written objections to the proposed findings and recommendations.” Fed. R. Civ. P.




3
  Weber asserts his title in his Motion to Dismiss but does not attach a declaration. (Mem.
in Support of Mot. to Dismiss at 13, June 24, 2019, Docket No. 65.)


                                            -3-
72(b)(2); accord D. Minn. LR 72.2(b)(1). “The district judge must determine de novo any

part of the magistrate judge's disposition that has been properly objected to.” Fed. R.

Civ. P. 72(b)(3); accord D. Minn. LR 72.2(b)(3). On nondispositive matters, the Court

reviews any portion of the Magistrate Judge’s order that has been timely objected to, and

will “modify or set aside any part of the order that is clearly erroneous or is contrary to

law.” Fed. R. Civ. P. 72(a); accord D. Minn. LR 72.2(a).

II.      WEBER’S OBJECTIONS

         Weber objects to the R&R on three grounds: that the Magistrate Judge erred in

finding that Cavan had exhausted his administrative remedies; that the Magistrate Judge

should have found that Weber did not in fact reassign Cavan; and that the Magistrate

Judge should have dismissed Cavan’s claims for injunctive relief.

      A. Failure to Exhaust Administrative Remedies

         Weber argues that the Magistrate Judge erred in finding that Cavan had plausibly

pleaded that the prison’s exhaustion remedies were not available. Specifically, Weber

argues that (1) Cavan had the burden of proving exhaustion, (2) the grievance forms

attached to the SAC do not relate to any claims against Weber, and (3) the Magistrate

Judge improperly added facts to the SAC in order to reach his conclusion that the SAC

sufficiently pleaded that administrative remedies were unavailable.

         The Prison Litigation Reform Act of 1995 (“PLRA”) requires prisoners to exhaust

prison grievance procedures before filing suit. 42 U.S.C. § 1997e(a); Jones v. Bock, 549




                                            -4-
U.S. 199, 202 (2007). The Supreme Court has held that “failure to exhaust is an affirmative

defense under the PLRA” and “inmates are not required to specially plead or demonstrate

exhaustion in their complaints.” Jones, 549 U.S. at 216. The defendant has the burden to

plead and to prove an affirmative defense. Nerness v. Johnson, 401 F.3d 874, 876 (8th Cir.

2005). Furthermore, as a rule, an affirmative defense can only be a basis for a motion to

dismiss the when the existence of the defense is clearly evident on the face of the

complaint. See Noble Sys. Corp. v. Alorica Cent., LLC, 543 F.3d 978, 983 (8th Cir. 2008)

       In the case of failure to exhaust under the PLRA, the defendant must show that

specific administrative remedies exist at the prison and outline the procedure for

exhaustion. Cf. Minter v. Bartruff, 939 F.3d 925, 928 (8th Cir. 2019). The defendant would

also have to demonstrate that the complaining prisoner failed to exhaust such remedies.

However, even if the defendant can successfully demonstrate both the existence of

procedures and the prisoner’s failure to exhaust them, the prisoner may still allege that

the procedures and remedies are not in fact “available.” See Townsend v. Murphy, 898

F.3d 780, 783 (8th Cir. 2018). “The availability of a remedy . . . is about more than just

whether an administrative procedure is ‘on the books.’ . . . An administrative remedy is

‘not capable of use,’ and therefore unavailable, for example, ‘when prison administrators

thwart inmates from taking advantage of a grievance process through machination,

misrepresentation, or intimidation.’” Id. (quoting Ross v. Blake, 136 S.Ct. 1850, 1859-60




                                            -5-
(2016)); see also Minter, 939 F.3d at 928 (Even “if Defendants identify a specific remedy,

Plaintiffs have the opportunity to contest whether that remedy is ‘available.’”)

      Here, the Magistrate Judge erred in finding that Cavan bore the burden of

demonstrating exhaustion, and Weber repeats the error in his Objections. Instead, it is

Weber, as the party seeking to show failure to exhaust, who bears the burden. Weber’s

Motion did explain the prison’s administrative procedure for complaints, and argued that

Cavan had failed to exhaust his administrative remedies. However, Cavan alleged in the

SAC and its exhibits that he was unable to utilize these remedies because prison

counselors threatened to shred his forms, that he has seen a counselor shred a form, and

that the prison is known for such actions. Such allegations are sufficient to call into

question whether administrative remedies were truly “available.” As such, the Court

cannot find at the Motion to Dismiss stage that Weber has shown, as a matter of law, that

Cavan failed to exhaust his administrative remedies. Accordingly, the Court will overrule

Weber’s Objections, adopt the R&R in part, and will deny Weber’s Motion to Dismiss on

this ground.


   B. Weber’s Actual Job Duties

      Weber also argues that the Magistrate Judge erred by not finding that Weber did

not in fact reassign Cavan to another job. Weber argues that he is not responsible for

prisoner work assignments, and that this responsibility instead falls to the prison’s Unit




                                           -6-
Team. In his complaint, Cavan alleges that Weber instructed the Unit Team to place him

in the work assignment.

       When considering a motion to dismiss under Rule 12(b)(6), the Court must

construe the complaint liberally and afford the plaintiff all reasonable inferences to be

drawn from those facts. See Turner v. Holbrook, 278 F.3d 754, 757 (8th Cir.2002). The

Court assumes all the facts to be true. Id. Furthermore, the Court holds pro se plaintiffs

to a less stringent standard on motions to dismiss. See Haines v. Kerner, 404 U.S. 519,

520 (1972); Horsey v. Asher, 741 F.2d 209, 211 n.3 (8th Cir.1984).

       Construing the Amended Complaint liberally and affording Cavan all reasonable

inferences, the Court finds that he has adequately stated a claim. Weber disagrees with

Cavan’s factual assertions, but at the Motion to Dismiss stage the Court assumes all

factual assertions are true. Accordingly, the Court will overrule Weber’s Objections,

adopt the R&R, and will deny Weber’s Motion to Dismiss on this ground.

   C. Injunctive Relief

       Weber argues that the Magistrate Judge erred in failing to dismiss Cavan’s claims

of injunctive relief against Weber.

       In Bivens, the Supreme Court found that “petitioner is entitled to recover money

damages for any injuries he has suffered as a result of the agents' violation of the [Fourth]

Amendment.” Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.

388, 397 (1971) (emphasis added). The Eighth Circuit has not spoken specifically as to




                                            -7-
whether a Bivens claim may include injunctive relief. On the whole, however, courts have

concluded that a Bivens claimant may only recover money damages and is not entitled to

injunctive relief. See Solida v. McKelvey, 820 F.3d 1090, 1093–94 (9th Cir. 2016), Higazy v.

Templeton, 505 F.3d 161, 169 (2nd Cir. 2007), Simmat v. U.S. Bureau of Prisons, 413 F.3d

1225, 1231 (10th Cir. 2005). The Court finds that the logic of Bivens limits such claims to

money damages. Accordingly, the Court will sustain Weber’s Objections as to Cavan’s

claims for injunctive relief.

III.   REMAINDER OF R&R

       Because neither Cavan nor the other Defendants objected to the R&R, and finding

no clear error, the Court will adopt the remainder of its recommendations, including on

Cavan’s Motion to Dismiss Mayer, Mayer’s Motion for Summary Judgment and/or

Dismissal, Bennet’s and Voss’s Motion to Dismiss, and Cavan’s miscellaneous other

Motions. See, e.g., Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996).

                                             ORDER

       Based on the foregoing, and all the files, records, and proceedings herein, the

Court OVERRULES in part and SUSTAINS in part Weber’s Objections [Docket No. 115] and

ADOPTS in part the Magistrate Judge’s Report and Recommendation dated October 18,

2019, [Docket No. 114]. Therefore, IT IS HEREBY ORDERED that

       1. Cavan’s Motion to Dismiss Mayer [Docket No. 111] is GRANTED and all claims

           against Mayer are DISMISSED without prejudice;




                                            -8-
      2. Mayer’s Motion for Summary Judgment and/or Dismissal [Docket No. 86] is

         DENIED as moot;

      3. Bennet and Voss’ Motion to Dismiss [Docket No. 63] is GRANTED, and all claims

         against Bennet and Voss are DISMISSED without prejudice;

      4. Weber’s Motion to Dismiss [Docket No. 63] is GRANTED in part. Cavan’s claims

         for injunctive relief are DISMISSED with prejudice. The remainder of Weber’s

         Motion to Dismiss is DENIED;

      5. Cavan’s Motion [Docket No. 74] and Omnibus Motion [Docket No. 82] are

         DENIED.



      LET JUDGMENT BE ENTERED ACCORDINGLY.



DATED: March 13, 2020                         _______s/John R. Tunheim______
at Minneapolis, Minnesota.                           JOHN R. TUNHEIM
                                                         Chief Judge
                                                 United States District Court




                                        -9-
